DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102a1 as being anticipated by Erion [US 2007/0127257].
As to claim 1, Erion discloses a vehicle light [see figure 2], comprising: a light housing [portions not 48 in figure 2]; a light source [24] disposed in the light housing; a ventilation unit [34] attached to the light housing, comprising: a ventilation housing [portions surrounding 34], wherein the ventilation housing has a first port [46] and a second port [40], a flow path is formed through the ventilation housing between the first port and the second port [44], the first port is open to the light housing, and the second port is open to an exterior environment [figure 2]; a ventilation fan [52] disposed in the flow path and operable to direct fluid flow between the first port and the second port; and a valve disposed in the flow path, wherein the valve is operable to open and close the flow path [see paragraphs 13, 35].
As to claim 2, Erion discloses the vehicle light of claim 1, wherein the ventilation fan is operable to direct a fluid flow from the first port to the second port [see 44, figure 2].

Conclusion
Examiner notes all references cited for parent application 16/488,895 are hereby incorporated by reference as relevant to currently claimed and disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875